SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Yi Mu Lin, through counsel, petitions for review of the BIA order denying his motion to reconsider a prior decision that affirmed an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We assume the parties’ familiarity with the underlying facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004) (citing Brice v. United States Dep’t of Justice, 806 F.2d 415, 419 (2d Cir.1986)). The regulations provide that a motion to reconsider must specify errors of fact or law in the BIA’s decision and be supported with pertinent authority. See 8 C.F.R. § 1003.2(b); Ke Zhen Zhao, 265 F.3d at 90.
Here, the BIA did not abuse its discretion in denying Lin’s request for reconsideration because Lin failed to assert any new argument pertaining to legal or factual errors in the BIA’s prior order. Lin’s affidavit merely restated his factual allegations and his prior arguments that the IJ erred in finding him a persecutor and in not giving weight to his supporting documents. The fact that these arguments *50were more clearly articulated than in Lin’s original appeal did not detract from the fact that they were not new. Thus, the BIA properly declined to revisit them.
For the foregoing reasons, the petition for review is DENIED.
Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).